People v Jackson (2015 NY Slip Op 09301)





People v Jackson


2015 NY Slip Op 09301


Decided on December 16, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
SHERI S. ROMAN, JJ.


2009-10176
 (Ind. No. 2826/05)

[*1]The People of the State of New York, respondent, 
vErwin Jackson, appellant.


Erwin Jackson, Elmira, NY, appellant pro se.
Madeline Singas, Acting District Attorney, Mineola, NY (Ames C. Grawert of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 28, 2012 (People v Jackson, 92 AD3d 958), affirming a resentence of the County Court, Nassau County, imposed October 26, 2009.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
LEVENTHAL, J.P., CHAMBERS, AUSTIN and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court